 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   HENRY Z. CARBAJAL
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00136 LJO SKO
12                                                      GOVERNMENT’S EX PARTE APPLICATION TO
                                  Plaintiff,            DISCLOSE REDACTED PRESENTENCE
13                                                      REPORTS; ORDER
                           v.
14
     CRAIG SHULTS,
15                                                      TRIAL DATE: December 11, 2018
16                               Defendant.             TIME: 8:30 a.m.
                                                        COURT: Hon. Lawrence J. O'Neill
17

18
            The United States of America, by and through its undersigned counsel, hereby applies for an
19
     order authorizing the government to produce redacted versions of Presentence Reports (PSR) for Pavel
20
     Valkovich.
21
            As indicated in its witness list filed on December 3, 2018, the government intends to call Pavel
22
     Valkovich at trial in the above-captioned matter. On Saturday, December 8, 2018, the government
23
     obtained Mr. Valkovich’s Presentence Reports (“PSR”) in case numbers 09-cr-00022-PA and 09-cr-
24
     00511-PA.
25
            The government believes that certain portions of the PSRs may be discoverable. The
26
     government seeks to produce redacted versions of the PSRs to defense counsel that comply with its
27
     discovery obligations, namely impeachment material. In the interest of Mr. Valkovich’s privacy, the
28
                                                        1
 1 government intends to redact personal identifying information, inadmissible criminal history

 2 information, and biographical information before producing the PSRs to defense counsel. The

 3 government would produce the PSRs pursuant to the Protective Order that the Court has already issued

 4 in this case. See Doc. at 19. Considering the generally confidential and private nature of PSRs, the

 5 government seeks a Court order authorizing it to make this disclosure.

 6          Mr. Shults’s defense attorney, Charles Lee, informed me that she has no objection to the ex parte

 7 nature of this filing.

 8                                              CONCLUSION

 9          For the reasons set forth above, the government seeks an order authorizing the disclosure of Mr.

10 Valkovich’s PSRs in redacted form.

11

12   Dated: December 10, 2018                               McGREGOR W. SCOTT
                                                            United States Attorney
13

14                                                          /s/ Angela L. Scott
                                                            ANGELA L. SCOTT
15                                                          HENRY C. CARBAJAL
                                                            Assistant United States Attorneys
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
   McGREGOR W. SCOTT
 1 United States Attorney
   ANGELA L. SCOTT
 2 HENRY Z. CARBAJAL
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00136 LJO SKO
11
                                                        ORDER RE: GOVERNMENT’S EX PARTE
12                                Plaintiff,            APPLICATION TO DISCLOSE REDACTED
                                                        PRESENTENCE REPORTS
13                         v.

14   CRAIG SHULTS,

15
                                 Defendant.
16

17
            The Court has received and considered the Government’s Ex Parte Application to Disclose
18
     Redacted Presentence Reports.
19
            Good cause showing, IT IS HEREBY ORDERED that the government may produce Pavel
20
     Valkovich’s Presentence Reports issued in Central District of California case numbers 09-cr-00022-PA
21
     and 09-cr-00511-PA to defense in the above-captioned case pursuant to this Court’s protective order and
22
     in a redacted form consistent with the government’s discovery obligations.
23

24 IT IS SO ORDERED.

25
        Dated:    December 11, 2018                         /s/ Lawrence J. O’Neill _____
26                                               UNITED STATES CHIEF DISTRICT JUDGE

27

28
                                                        3
